Citation Nr: 0940066	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-16 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for median nerve 
irritability, right hand.

5.  Entitlement to service connection for a cyst of the right 
mid-inferior labrum.

6.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a clavicle fracture, right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to September 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Board notes that the issues of 
entitlement to service connection for patellofemoral stress 
syndrome of the right and left knees were granted by a rating 
decision dated June 4, 2009.  As such, these issues are no 
longer on appeal at this time.

The issues of entitlement to service connection for hearing 
loss, tinnitus, median nerve irritability, right hand, and a 
cyst of the mid-inferior labrum are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not engage in combat.

2.  The Veteran's PTSD diagnoses have not been attributed to 
a verified in-service stressor.

3.  The Veteran's residuals of a clavicle fracture, right 
shoulder, are manifested by limitation of motion of the arm 
at shoulder level.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.304(f) (2009).

2.  The criteria for an initial rating of 20 percent for 
residuals of a clavicle fracture, right shoulder, have been 
met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 
5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a) (2009).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
October 2004, prior to the initial adjudication of his 
claims, informed the Veteran of the information necessary to 
substantiate his claims.  He was also informed of the 
evidence VA would seek on his behalf and the evidence he was 
expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  

As to the issue of higher initial disability ratings, an 
increased rating is a "downstream" issue.  Once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated.  See Sutton 
v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)).  While this initial 
letter did not inform him of the information necessary to 
establish an effective date or disability rating, an 
additional notice letter, issued in March 2007, informed the 
Veteran of the manner in which VA assigns initial ratings and 
effective dates.  See Dingess/Hartman v. Nicholson.  
Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2009).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  As such, the 
Board has considered whether a VA medical examination or 
opinion should be obtained prior to the adjudication of the 
Veteran's claim for service connection for PTSD.  See 38 
U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2009).  In this 
case, the Board finds that a VA examination is not necessary 
to determine whether a current diagnosis of PTSD is related 
to his period of honorable service, as the Veteran's PTSD 
diagnosis has not been linked to a verified, in-service 
stressor.  As explained in detail below, the regulation 
governing PTSD claims, 38 C.F.R. § 3.304(f), requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  In this case, the Veteran has not 
provided VA with stressor information sufficient to verify 
his alleged stressor events.  As such, a VA opinion is not 
required, as the Veteran's stressor statements are 
unverified.

Regarding the Veteran's increased rating claim, the Veteran 
was afforded a VA examination to ascertain the current nature 
and extent of a right shoulder disability in April 2007.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The VA examination obtained in this case is 
adequate, as it is predicated on a reading of pertinent 
medical records and provided findings relevant to the 
applicable rating criteria.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  See 38 C.F.R. § 3.159(c) (4) (2009).  The VA 
examination report is thorough and supported by the record.  
The examination noted above is therefore adequate upon which 
to base a decision.  Further, the duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

I. Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).   Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).  

Service connection for PTSD specifically requires: (1) a 
current medical diagnosis of PTSD, (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and (3) medical evidence establishing a nexus 
between the claimed in-service stressor and the current 
symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2009); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997), and 
Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  
Importantly, a claimed non-combat stressor must be verified - 
the appellant's uncorroborated assertions are not sufficient 
to verify a non-combat stressor.  See Cohen; see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f) (2009); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  Participation in combat, a determination that is 
to be made on a case by case basis, requires that the Veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the Veteran participated in combat, 
the Veteran's oral and written testimony will be weighed 
together with the other evidence of record.  See Cohen v. 
Brown, 10 Vet. App. 128, 146 (1997).

If VA determines the Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the Veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the Veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the Veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

As noted, in a precedent opinion, VA's General Counsel held 
that the ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b), requires 
that a veteran "have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality."  VAOPGCPREC 12-99. The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the Veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the Veteran did not engage 
in combat.  Id.

In this case, the Veteran alleges that he has a current 
diagnosis of PTSD, stemming from traumatic in-service events 
including combat and non-combat experiences in Iraq.  These 
reportedly included mortar attacks, witnessing a seriously-
injured friend, and cleaning vehicles and taking photos after 
other servicemen were injured.  See VA treatment report, June 
2008.

With regard to the first element necessary for a grant of 
service connection (medical evidence of PTSD), the evidence 
of record indicates that the Veteran has been diagnosed with 
PTSD in accordance with DSM-IV criteria.  See VA treatment 
report, June 2008.  This diagnosis constitutes a current 
disability for VA purposes, and it fulfills the requirements 
of the first element for service connection in this case.  
Although there are other medical records suggesting the 
criteria have not been met for such a diagnosis, the Board 
will assume a valid diagnosis for the purposes of this 
decision.

With regard to the second element (a link between the 
Veteran's diagnosis and an in-service stressor), the Board 
observes that the above-referenced June 2008 VA treatment 
report diagnosed PTSD based upon the stressor events outlined 
above.   As such, VA medical evidence dated after the Veteran 
was discharged from service satisfies the first and second 
elements of a PTSD claim under the criteria of 38 C.F.R. § 
3.304(f), because it shows that the Veteran has been 
diagnosed as having PTSD as a result of stressful incidents 
he reportedly experienced during service.  See VA treatment 
report, June 2008.  

The Veteran's service records do not conclusively demonstrate 
that he was involved in actual combat.  The Veteran's DD Form 
214 indicates that his primary military occupational 
specialty (MOS) was a track vehicle mechanic.  The Veteran's 
DD Form 214 does not show that he received any commendations 
or awards typically awarded primarily or exclusively for 
circumstances related to combat, such as the Combat 
Infantryman Badge, Purple Heart, or any other similar 
citation.  See id.  While he received the Global War on 
Terrorism Expeditionary Medal, guidelines in the M-21 Manual 
provide that such an award may be for either combat or non-
combat service.  As such, stressor statements must be 
provided by the Veteran and verified by the appropriate 
federal agency.  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Section D.  

Based on this evidence, the Board finds that the Veteran is 
not entitled to the relaxed evidentiary standard of proof 
regarding events that occurred during combat pursuant to 38 
U.S.C.A. § 1154(b), and verification of his alleged PTSD 
stressors is required for service connection to be granted in 
this case.  See 38 C.F.R. § 3.304(f) (2009); Zarycki v. 
Brown, 6 Vet. App. 91, 93 (1993); see also Collette v. Brown, 
82 F.3d 389 (1996).

Therefore, the Board must now determine whether the record 
contains credible supporting evidence that any of the claimed 
in-service stressors occurred.

In this case, there is no verified stressor to serve as a 
basis for granting the Veteran's PTSD claim.  With regard to 
his alleged participation in combat and the stressor events 
reported to a VA examiner, the Veteran has not provided the 
specific dates these incidents occurred or the locations of 
their occurrence.  In addition, he has not provided the names 
of any individual he allegedly witnessed when wounded.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that 
it is not an impossible or onerous task for appellants who 
claim entitlement to service connection for PTSD to supply 
the names, dates and places of events claimed to support a 
PTSD stressor).  While the VA has requested this information 
on several occasions, to include a PTSD questionnaire in 
October 2004 and an additional request in March 2007, the 
Veteran has not provided any further information to 
corroborate his alleged stressor events.  

In October 24, 2008, and January 18, 2008 Memoranda, the RO 
made a formal finding of a lack of information required to 
corroborate stressor(s) associated with a claim for service 
connection for PTSD, essentially noting that the information 
required to corroborate the stressful events described by the 
Veteran was insufficient to send to U.S. Army and Joint 
Services Records Research Center (JSRRC) and/or insufficient 
to allow for meaningful research of Marine Corps or National 
Archives and Records Administration (NARA) records.  However, 
the Veteran has not submitted any additional evidence 
necessary to perform such a search.

It is the Veteran's responsibility to provide enough 
information regarding the date of the claimed stressors 
(preferably, within no more than a 60-day time period for 
each claimed incident), as well as location and the names of 
those involved, if applicable.  Until and unless he does so, 
there is nothing further VA can do to research these claimed 
stressors.

Inasmuch as the Veteran has not submitted evidence showing 
that he engaged in combat, and his PTSD symptoms have not 
been attributed to a verified in-service stressor, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.  In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.

The Board has considered all available evidence in evaluating 
the Veteran's claim, and the Board finds the evidence of 
record to be insufficient to corroborate any of the Veteran's 
alleged stressor events.  Although the Veteran has a 
diagnosis of PTSD, that diagnosis has not been linked to a 
corroborated, in-service stressor.  As such, the Board finds 
that service connection for PTSD is not warranted in this 
case.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2009).  Therefore, the 
preponderance is against the Veteran's claim, and it must be 
denied.

III. Increased Rating

The Veteran seeks an initial disability rating in excess of 
10 percent for a right shoulder disability. 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2009). 

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The United States 
Court of Appeals for Veterans Claims (Court or CAVC) has also 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether staged ratings are for consideration; however, the 
evidence of record does not establish distinct time periods 
where the Veteran's service-connected disabilities result in 
symptoms that would warrant different ratings.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 
4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  See Id, at 
206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

A distinction is made between major (dominant) and minor 
extremities for rating purposes.  Only one hand is to be 
considered major.  See 38 C.F.R. § 4.69 (2009).  In this 
case, VA examiners uniformly reported that the Veteran is 
left-hand dominant.  See VA examination report, April 2007.

The Veteran's disability is currently rated under Diagnostic 
Code 5203.  This Diagnostic Code provides that malunion of 
the clavicle or scapula warrants a 10 percent evaluation in 
the major (dominant) extremity and the minor extremity; 
nonunion of the clavicle or scapula with loose movement 
warrants a 20 percent evaluation in the major extremity and 
the minor extremity; and dislocation of the clavicle or 
scapula warrants a 20 percent evaluation in the major 
extremity and the minor extremity.  See 38 C.F.R. § 4.71a 
(2009).

Diagnostic Code 5201 provides that limitation of motion of 
the arm at shoulder level warrants a 20 percent rating in the 
major (dominant) extremity and the minor extremity; 
limitation of motion of the arm to midway between side and 
shoulder level warrants a 30 percent evaluation in the major 
extremity and a 20 percent evaluation in the minor extremity; 
and limitation of motion of the arm to 25 degrees from side 
warrants a 40 percent evaluation in the major extremity and a 
30 percent evaluation in the minor extremity.  See 38 C.F.R. 
§ 4.71a (2009).

As to Diagnostic Code 5201, the Board notes that an April 
2007 VA examination report noted range of motion of the 
Veteran's shoulder showed flexion to 175 degrees with pain at 
90 degrees, and abduction to 180 degrees with pain at 160 
degrees.  External rotation was 0 to 85 degrees, and internal 
rotation was from 0 to 70 degrees.  (Normal range of motion 
of the shoulder is flexion from 0 to 180 degrees; abduction 
from 0 to 180 degrees; external rotation from 0 to 90 
degrees; and internal rotation from 0 to 90 degrees.  See 38 
C.F.R. § 4.71a, Plate I (2009)).  It was further noted that 
the Veteran's shoulder was tender to palpation, with 
crepitus, but without laxity.  

Taking into account the Veteran's complaints of pain, he has 
limitation of motion of the right arm at shoulder level, and 
therefore the Board finds that a rating in excess of 10 
percent is warranted per Diagnostic Code 5201.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.71a (2009), see also DeLuca.  Because the 
right shoulder disability is manifested by limitation of 
motion of the arm at shoulder level (i.e., with pain, the 
April 2007 VA examiner noted abduction was only from 0 to 90 
degrees), the Board finds that the Veteran meets the criteria 
for an increased, 20 percent rating, for his right shoulder 
disability under Diagnostic Code 5201, but no more.  See 38 
C.F.R. §§ 4.40, 4.45, 4.71a (2009); see also DeLuca.  This is 
true throughout the period of time during which his claim has 
been pending.  See Hart.  Because limitation of motion of the 
arm to midway between side and shoulder level was not 
observed, and because the Veteran's right arm is his minor 
extremity, a rating of 30 percent is not available under per 
this regulation.

A rating in excess of 10 percent is not warranted for the 
Veteran's shoulder disability under Diagnostic Code 5203 
because the record is negative for a diagnosis of a malunion 
of the clavicle or scapula of the right shoulder

The Board lastly has considered whether the case should be 
referred for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

A review of the record reveals that the RO declined to refer 
the evaluation of the Veteran's disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

There is a three-step analysis for determining whether an 
extraschedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule. Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for the issue of entitlement 
to a higher initial evaluation.  In this instance, the rating 
criteria are not inadequate.  A higher rating is available 
for a shoulder disorder under the Diagnostic Code, however, 
the Veteran simply does not meet those criteria.  Therefore, 
the Board finds no basis for further action on this question 
with regard to this issue.  

The evidence supports an initial evaluation of 20 percent 
disabling, but no higher.  Therefore, the Veteran's claim for 
a higher initial rating for a right shoulder disability is 
granted.

ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an initial evaluation of 20 percent, but no 
higher, for residuals of a clavicle fracture, right shoulder, 
is granted subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

Although the Board regrets the delay in adjudicating the 
Veteran's claims, pursuant to the duty to assist, the issues 
of entitlement to service connection for hearing loss, 
tinnitus, median nerve irritability, right hand, and a cyst 
of the mid-inferior labrum must be remanded for further 
development.

Regarding the issues of entitlement to service connection for 
hearing loss and tinnitus, the Board notes that, on the 
Veteran's entrance examination, conducted in April 2002, 
puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
5
0
LEFT
5
5
5
0
0



On separation in April 2004, puretone thresholds were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
5
LEFT
10
15
15
10
0

The Board notes that hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).

In this case, while there is no evidence that the Veteran's 
hearing loss met the requirements of 38 C.F.R. § 3.385 on 
separation, there appears to be a decrease in hearing during 
the Veteran's period of active service.  According to the 
Veteran's DD-214, his MOS was track vehicle mechanic and 
radio operator, so he may have been exposed to acoustic 
trauma during his period of service.  The Veteran was 
originally scheduled for a VA audiological examination in May 
2007, however the Veteran was unable to make the appointment 
due to a work conflict.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  As 
such, the Veteran's claims for service connection for hearing 
loss and tinnitus should be remanded for a VA examination and 
etiological opinions.

Finally, the Board notes that an April 2007 VA examination 
diagnosed a glenolabral cyst in the right posterior labrum, 
as per magnetic resonance examination (MRI), with shoulder 
impingement syndrome.  The examiner also noted that there was 
a mild hyperesthesia noted to the right thumb.  Following a 
review of the Veteran's service treatment records, the Board 
notes that the Veteran was diagnosed with median nerve 
irritability of the right hand on separation in April 2004, 
and a May 2004 in-service MRI revealed a small, posterior 
inferior glenolabral cyst in the posterior labrum 
(asymptomatic at the time).  As such, the issues of 
entitlement to service connection for median nerve 
irritability, right hand, as well as a cyst of the mid-
inferior labrum, should be remanded for an additional VA 
examination.  The examiner, following a review of the claims 
file (to include the Veteran's service treatment records), 
should render an opinion as to the current nature of these 
disorders, as well as the etiology thereof.

Accordingly, the case is REMANDED for the following action:

1.   The AMC should arrange for the Veteran 
to be scheduled for a VA examination in the 
appropriate specialty to determine the 
nature and etiology of any currently-
diagnosed right hand and/or right shoulder 
disorder, to include median nerve 
irritability, right hand, as well as a cyst 
of the mid-inferior labrum.  After 
examination and review of the claims 
folder, the examiner should address the 
following:

For each disorder identified, is 
at least as likely as not that the 
disability originated during 
active service or is otherwise 
etiologically related to service.  

The claims file must be made available to 
the examiner(s) and the examiner(s) 
should indicate in his/his report whether 
or not the claims file was reviewed.  The 
examiner should specifically note a 
review of all prior VA examinations and 
the Veteran's service treatment records.  
A rationale for any opinion expressed 
should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

2.  The AMC should arrange for the Veteran 
to be scheduled for a VA audiological 
examination to determine the nature and 
etiology of any currently-diagnosed hearing 
loss or tinnitus.  After examination and 
review of the claims folder, the examiner 
should address the following:

For each disorder identified, is 
at least as likely as not that the 
disability originated during 
active service or is otherwise 
etiologically related to service.  

The claims file must be made available to 
the examiner(s) and the examiner(s) 
should indicate in his/his report whether 
or not the claims file was reviewed.  The 
examiner should specifically note a 
review of the Veteran's in-service 
audiograms.  A rationale for any opinion 
expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be readjudicated.  
If any claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


